Title: From George Washington to Thomas Jefferson, 29 March 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon 29th Mar. 84

It was not in my power to answer your favor of the 15th by the last post for the reason then assigned. I wish I may be able to do it to your satisfaction now, as I again am obliged to pay attention to other Company (the Governor being gone).
My opinion coincides perfectly with yours respecting the practicability of an easy, & short communication between the waters of the Ohio & Potomack, of the advantages of that communication & the preference it has over all others, and of the policy there would be in this State, & Maryland, to adopt & render it facile. but I confess to you freely, I have no expectation that the public will adopt the measure; for besides the jealousies wch prevail, & the difficulty of proportioning such funds as may be allotted for the purposes you have mentioned, there are two others, which in my opinion, will be yet harder to surmount—these are (if I have not imbibed too unfavourable an opinion of my Countrymen) the impracticability of bringing the great, & truly wise policy of this measure to their view—and the difficulty of drawing money from them for such a purpose if you could do it. for it appears to me, maugre all the sufferings of the public creditors—breach of public faith—and loss of public reputation—that payment of the taxes which are already laid, will be postponed as long as possible! how then are we to expect new ones, for purposes more remote?
I am not so disinterested in this matter as you are; but I am

made very happy to find a man of discernment and liberality (who has no particular interest in the plan) thinks as I do, who have Lands in that Country the value of which would be enhanced by the adoption of such a scheme.
More than ten years ago I was struck with the importance of it, & dispairing of any aid from the public, I became a principal mover of a Bill to empower a number of subscribers to undertake, at their own expence, (upon conditions which were expressed) the extension of the Navigation from tide water to Wills’s Creek (abot 150 Miles) and I devoutly wish that this may not be the only expedient by which it can be effected now. To get this business in motion, I was obliged, even upon that ground, to comprehend James River, in order to remove the jealousies which arose from the attempt to extend the Navigation of the Potomack. The plan, however, was in a tolerable train when I set out for Cambridge in 1775, and would have been in an excellent way had it not been for the difficulties which were met with in the Maryland Assembly, from the opposition which was given (according to report) by the Baltimore Merchants, who were alarmed, and perhaps not without cause, at the consequence of water transportation to George Town of the produce which usually came to their market.
The local interest of that place (Baltimore) joined with the short sighted politics, or contracted views of another part of that Assembly, gave Mr Thomas Johnson who was a warm promoter of the Scheme, on the No. side of the River, a great deal of trouble. In this situation things were when I took command of the Army—the War afterwards called Mens attention to different objects—and all the money they could or would raise, were applied to other purposes; but with you, I am satisfied not a moment ought to be lost in recommencing this business; for I know the Yorkers will delay no time to remove every obstacle in the way of the other communication, so soon as the Posts at Oswego & Niagara are surrendered; and I shall be mistaken if they do not build Vessels for the Navigation of the Lakes, which will supercede the necessity of coasting on either side.
It appears to me that the Interest & policy of Maryland is proportionably concerned with that of Virginia to remove obstructions and to envite the trade of the Western territory into the channel you have mentioned. You will have frequent

oppertunities of learning the sentiments of the principal characters of that State, respecting this matter, and if you should see Mr Johnson (formerly Govr of the State) great information may be derived from him.
How far upon more mature consideration I may depart from the resolution I had formed of living perfectly at my ease—exempt from all kinds of responsibility, is more than I can, at present, absolutely determine. The Sums granted—the manner of granting them—the powers—and objects—would merit consideration. The trouble, if my situation at the time would permit me to engage in a work of this sort would be set at naught; & the immense advantages which this Country would derive from the measure, would be no small stimulus to the undertaking; if that undertaking could be made to comport with those ideas, & that line of conduct with which I meant to glide gently down the stream of life; and it did not interfere with any other plan I might have in contemplation.
I am not less in sentiment with you respecting the impolicy of this State’s grasping at more territory than they are competent to the Government of. And for the reasons which you assign, I very much approve of a Meridian from the mouth of the Great Kanhawa as a convenient and very proper line of seperation. But I am mistaken if our chief Majestrate will coincide with us in opinion.
I will not enter upon the subject of Commerce—It has its advantages & disadvantages, but which of them preponderates is not the question. From Trade our Citizens will not be restrained, and therefore it behoves us to place it in the most convenient channels, under proper regulation—freed, as much as possible, from those vices which luxury, the consequence of wealth and power, naturally introduce.
The inertitude which prevails in Congress—and the non-attendance of its Members, is discouraging to those who are willing & ready to discharge the trust which is reposed in them; whilst it is disgraceful, in a very high degree, to our Country. but I beleive the case will never be otherwise so long as that body persist in their present mode of doing business; and will hold constant, instead of annual sessions; against the former of which my mind furnishes me with a variety of arguments, but not one—in times of peace—in favor of the latter.

Annual Sessions would always produce a full representation and alertness in business—The Delegates after a recess of 8 or 10 Months would meet each other with glad Countenances—they would be complaisant—they would yield to each other as much as the duty they owed their constituents would permit—and they would have oppertunities of becoming better acquainted with the Sentiments of them, & removing their prejudices, during the recess. Men who are always together get tired of each others Company—They throw of the proper restraint—they say and do things which are personally disgusting—this begets opposition—opposition begets faction—& so it goes on till business is impeded, often at a stand. I am sure (having the business prepared by proper Boards or a Committee) an Annual Session of two Months would dispatch more business than is now done in twelve; & this by a full representation of the Union.
Long as this letter is, I intended to have been more full on some of its points, as well as to have touched upon some others; but it is not in my power, as I have been obliged to snatch the moments which have furnished you with this hasty production from Company. With very great esteem & regd I am Dr Sir Yr Most obt & very Hble Servt

Go: Washington


Quære, have you not made the distance from Cuyahoga to New York too great?

